 
Exhibit 10.33
 
TIME-SHARING AGREEMENT
 
THIS TIME-SHARING AGREEMENT (this “Agreement”) is made effective as of
                                 (the “Effective Date”), by and between KENNEDY
AVIATION LLC, a                              limited liability company (“Owner”)
and OPENWAVE SYSTEMS INC., a Delaware corporation (“Lessee”) and is made and
entered into with reference to the following facts and objectives:
 
RECITALS
 
A.    WHEREAS, Owner is the owner of that certain aircraft identified as a
                         engines and auxiliary power unit, avionics, equipment,
components, accessories, instruments and other items installed in or attached to
the airframe, the engines or the auxiliary power unit, together with all spare
parts, manuals and log books carried on board and including any replacement
part(s) or engine(s) which may be installed on the Aircraft from time to time,
and all logs, manuals and other records relating to such Aircraft (collectively,
the “Aircraft”); and
 
B.    WHEREAS, Owner has heretofore contracted for a fully qualified flight crew
to operate the Aircraft; and
 
C.    WHEREAS, Lessee desires to lease the Aircraft and flight crew from Owner
on a time-sharing basis, as defined in Section 91.501(c)(1) of the Federal
Aviation Regulations (“FAR”).
 
NOW, THEREFORE, for and in consideration of the mutual promises, covenants and
conditions herein set forth, Owner and Lessee agree as follows:
 
1.    LEASE OF AIRCRAFT.    Owner agrees to lease the Aircraft to Lessee
pursuant to the provisions of FAR 91.501(c)(1) and to provide a fully qualified
flight crew for all operations for the period commencing on the Effective Date
of this Agreement and terminating on the date Kevin Kennedy ceases to serve in
the capacity of at least Chief Operating Officer of Lessee, or sooner pursuant
to Section 18.
2.    LESSEE’S PAYMENT OBLIGATIONS.    Lessee shall pay Owner for each flight
conducted under this Agreement an amount equal to the sum of each category of
expense set forth below, provided, however, that such cost shall in no event
exceed the sum of the following expenses authorized by FAR Part 91.501(d);
 
(a)    Fuel, oil, lubricants, and other additives;



1



--------------------------------------------------------------------------------

 
(b)    Travel expenses of the crew, including food, lodging and ground
transportation;
 
(c)    Hangar and tie down costs away from the Aircraft’s base of operation;
 
(d)    Insurance obtained for the specific flight;
 
(e)    Landing fees, airport taxes and similar assessments including, but not
limited to IRC Section 4261 and related excise taxes;
 
(f)    Customs, foreign permit, and similar fees directly related to the flight;
 
(g)    In-flight food and beverages;
 
(h)    Passenger ground transportation;
 
(i)    Flight planning and weather contract services; and
 
(j)    An additional charge equal to one hundred percent (100%) of the expenses
listed in subsection (a) of this Section.
 
3.    INVOICING FOR FLIGHTS.    Owner shall pay all expenses related to the
operation of the Aircraft when incurred, and will provide, or contract with
third parties to provide, a monthly invoice to Lessee setting forth the cost of
each specific flight through the last day of the month in which any flight or
flights for the account of Lessee occur, which costs shall not exceed (a) the
sum of actual flight expenses set forth in Section 2 or (b) the amount permitted
under FAR 91.501(d); provided, however, that Lessee’s maximum payments under
this Agreement and any similar agreement prior to or subsequent to this
Agreement (for this Aircraft or another aircraft), collectively, shall not
exceed $360,000 per calendar year (pro-rated for any partial year) excluding
taxes that Lessee has agreed to pay under Section 4. Lessee shall pay Owner for
the total expenses set forth on each such invoice within thirty (30) days of
receipt of such invoice. Should Owner receive from Lessee any amounts under this
Agreement not otherwise allowed under the applicable FAR provisions, Owner shall
refund such amounts to Lessee promptly after discovering such unauthorized
payments.
 
4.    TAXES.    The parties acknowledge that reimbursement of all items
specified in Section 2, except for subsections (g) and (h) thereof, are subject
to the federal excise tax imposed under Internal Revenue Code §4261 (the
“Commercial Transportation Tax”). Lessee shall pay to Owner (for payment to the
appropriate governmental agency) any Commercial Transportation Tax applicable to
flights of the Aircraft conducted hereunder. Lessee shall indemnify Owner for
any claims related to the Commercial Transportation Tax to the extent that Owner
has paid Lessee the amounts necessary to pay such taxes.
 
5.    REQUEST FOR FLIGHTS BY LESSEE.    Lessee will provide Owner with requests
for flight time and proposed flight schedules as far in advance of any given
flight as is reasonably possible. Requests for flight time shall be in a form,
whether written or oral, mutually convenient to, and agreed upon by the parties.
In addition to the proposed schedules and flight



2



--------------------------------------------------------------------------------

times, Lessee shall provide at least the following information for each proposed
flight at some time prior to scheduled departure as required by the Owner or
Owner’s flight crew:
 
(a)    proposed departure point;
 
(b)    destination;
 
(c)    date and time of flight;
 
(d)    the number of anticipated passengers;
 
(e)    the nature and extent of luggage and/or cargo to be carried;
 
(f)    the date and time of return flight, if any; and
 
(g)    any other information concerning the proposed flight that may be
pertinent or required by Owner or Owner’s flight crew.
 
6.    SCHEDULING FLIGHTS.    Owner shall have final authority over the
scheduling of the Aircraft, provided, however, that Owner will use its best
efforts to accommodate Lessee’s needs and to avoid conflicts in scheduling.
 
7.    MAINTENANCE OF AIRCRAFT.    Owner shall be solely responsible for securing
maintenance, preventive maintenance and all required or otherwise necessary
inspections on the Aircraft, and shall take such requirements into account in
scheduling the Aircraft. No period of maintenance, preventative maintenance or
inspection shall be delayed or postponed for the purpose of scheduling the
Aircraft, unless said maintenance or inspection can be safely conducted at a
later time in compliance with all applicable laws and regulations, and within
the sound discretion of the pilot in command. The pilot in command shall have
final and complete authority to cancel any flight for any reason or condition
that in his or her judgment would compromise the safety of the flight.
 
8.    OPERATIONAL CONTROL.    “Operational Control” as defined in 14 C.F.R.
Paragraph 1.1 and for the purposes of this Agreement, with respect to a flight,
means the exercise of authority over initiating, conducting, or terminating a
flight. Owner shall have operational control of the Aircraft, which shall
include, without limitation, providing the flight crew, selecting the
Pilot-in-Command and all other physical and technical operations of the
Aircraft.
 
9.    FLIGHT CREW.    Owner shall employ or contract with others to employ, pay
for and provide to Lessee a qualified flight crew for each flight undertaken
under this Agreement.
 
10.    SAFETY OF FLIGHTS.    In accordance with applicable FAR, the qualified
flight crew provided by Owner will exercise all of its duties and
responsibilities in regard to the safety of each flight conducted hereunder.
Lessee specifically agrees that the flight crew, in its sole discretion, may
terminate any flight, refuse to commence any flight, or take other action that
in the considered judgment of the pilot in command is necessitated by
considerations of safety. No such action of the pilot in command shall create or
support any liability for loss, injury, damage



3



--------------------------------------------------------------------------------

or delay to Lessee or any other person. The parties further agree that Owner
shall not be liable for delay or failure to furnish the Aircraft and crew
pursuant to this Agreement when such failure is caused by government regulation
or authority, mechanical difficulty, war, civil commotion, strikes or labor
disputes, weather conditions, or acts of God.
 
11.    TITLE.    Legal title to the Aircraft shall remain in the Owner at all
times.
 
12.    HULL AND LIABILITY INSURANCE.    Owner hereby agrees to arrange for and
maintain at all time during the term of this Agreement at its expense (a)
aircraft liability insurance for the Aircraft in the form and substance and with
such insurers as is customary for large corporate aircraft of the type similar
to the Aircraft, but in any event with limits of not less than Three Hundred
Million Dollars ($300,000,000) single limit and shall cause Lessee to be named
as an additional insured thereunder and (b) aircraft hull insurance for the
Aircraft with limits of not less than the then current fair market value of the
Aircraft. A certificate of insurance (and, upon request, a copy of the insurance
policy(ies)) shall be furnished to Lessee’s Treasurer after the execution of
this Agreement and prior to flights being undertaken under this Agreement. In
addition, Owner shall provide Lessee’s Treasurer with advance written notice
prior to amending or terminating any insurance on the Aircraft and shall provide
Lessee with a certificate of insurance promptly after entering into any amended
or newly issued insurance policy.
 
13.    ADDITIONAL INSURANCE.    Owner will provide such additional insurance
coverage as Lessee shall request or require, provided, however, that the cost of
such additional insurance, if any, shall be borne by Lessee as set forth in
Section 2(d) hereof.
 
14.    REPRESENTATIONS OF OWNER.    Owner represents and warrants that:
 
(a)    It has the absolute and unrestricted right, power and authority to enter
into and perform its obligations under this Agreement, and the execution and
delivery of this Agreement by Owner have been duly authorized by all necessary
action on the part of Owner. This Agreement constitutes a legal, valid and
binding obligation of Owner, enforceable in accordance with its terms;
 
(b)    It is a limited liability company duly organized, existing and in good
standing under the laws of the State of                          and has all
necessary power and authority under applicable law and its organizational
documents to own or lease its properties and to carry on its business as
presently conducted;
 
(c)    It is a “citizen of the “United States” as defined in Section
40102(a)(15) of Title 49, United States Code.
 
15.    REPRESENTATIONS OF LESSEE.    Lessee represents and warrants that:
 
(a)    It will use the Aircraft for and on account of its own business only, and
will not use the Aircraft for the purpose of providing transportation of
passengers or cargo in air commerce for compensation or hire;



4



--------------------------------------------------------------------------------

 
(b)    It shall refrain from incurring any mechanics or other lien in connection
with inspection, preventative maintenance, maintenance or storage of the
Aircraft, whether permissible or impermissible under this Agreement, nor shall
there be any attempt by any party hereto to convey, mortgage, assign, lease or
any way alienate the Aircraft or create any kind of lien or security interest
involving the Aircraft, or do anything or take any action that might mature into
such a lien; and
 
(c)    During the term of this Agreement, it will abide by and conform to all
such laws, governmental and airport orders, rules and regulations, as shall from
time to time be in effect relating in any way to the operation and use of the
Aircraft by a time-sharing Lessee.
 
16.    AIRCRAFT BASE.    For purposes of this Agreement, the permanent base of
operation of the Aircraft shall be in the                                 
Airport in                                 . Notwithstanding the basing
provisions contained herein, Lessee acknowledges that Owner will require that
the Aircraft be operated in accordance with 18 CCR 1620(b)(4)(A) in order to
qualify for exclusion from the California use tax. Lessee hereby acknowledges
and agrees that this compliance may cause occasional scheduling disruption or
delays.
 
17.    LIMITATION OF LIABILITY; INDEMNIFICATION.    Each party to this Agreement
agrees to indemnify and hold harmless the other party and its respective
officers, directors, partners, employees, shareholders, and affiliates from any
claim, damage, loss, or reasonable expense, including reasonable attorney’s fees
resulting from the bodily injury or property damage caused by an occurrence and
arising out of the ownership, maintenance, or use of the Aircraft which results
from the gross negligence or willful misconduct of such party, provided that
neither party shall be liable for any such loss to the extent such loss: (a) is
covered by the insurance policies described in Sections 12 and 13; (b) is
covered by such policies but the amount of such loss exceeds the policy limits;
or (c) consists of expense incurred in connection with any loss covered, in
whole or in part, by such policies but such expenses are not payable under such
policies.
 
EACH PARTY AGREES THAT (A) THE PROCEEDS OF INSURANCE TO WHICH IT IS ENTITLED,
(B) ITS RIGHTS TO INDEMNIFICATION FROM THE OTHER PARTY UNDER THIS SECTION, AND
(C) ITS RIGHT TO DIRECT DAMAGES ARISING IN CONTRACT FROM A MATERIAL BREACH OF
THE OTHER PARTY’S OBLIGATIONS UNDER THIS AGREEMENT ARE THE SOLE REMEDIES FOR ANY
DAMAGE, LOSS, OR EXPENSE ARISING OUT OF THIS AGREEMENT OR THE SERVICES PROVIDED
HEREUNDER OR CONTEMPLATED HEREBY. EXCEPT AS SET FORTH IN THIS SECTION, EACH
PARTY WAIVES ANY RIGHT TO RECOVER ANY DAMAGE, LOSS, OR EXPENSE ARISING OUT OF
THIS AGREEMENT OR THE SERVICES PROVIDED HEREUNDER OR CONTEMPLATED HEREBY. IN NO
EVENT SHALL EITHER PARTY BE LIABLE FOR OR HAVE ANY DUTY FOR INDEMNIFICATION OR
CONTRIBUTION TO THE OTHER PARTY FOR ANY CLAIMED INDIRECT, SPECIAL,
CONSEQUENTIAL, OR PUNITIVE DAMAGES, OR FOR ANY DAMAGES CONSISTING OF DAMAGES FOR
LOSS OF USE OR DEPRECIATION OF VALUE OF THE AIRCRAFT, LOSS OF PROFIT OR
INSURANCE DEDUCTIBLE.



5



--------------------------------------------------------------------------------

 
Each party is aware of the provisions of Civil Code Section 1542, which reads as
follows:
 
“A general release does not extend to claims which the creditor does not know or
suspect to exist in his favor at the time of executing the release, which if
known by him must have materially affected his settlement with the debtor.”
 
Notwithstanding the provisions of Civil Code Section 1542, each party fully and
completely waives its protections.
 
The provisions of this section shall survive the termination or expiration of
this Agreement.
 
18.    TERMINATION.    Either party may terminate this Agreement upon five (5)
business days’ prior written notice to the other party; provided, however, the
Agreement shall automatically terminate on the sale of the Aircraft by Owner.
 
19.    NOTICES
 
If to Lessee:
    
Openwave Systems Inc.
      
1400 Seaport Boulevard
      
Redwood City, California 94063
      
Attn: Chief Financial Officer
      
Facsimile: (650) 480-4295

 
With a copy to the General Counsel of Openwave Systems Inc. at the same address
and facsimile number.
 
In the case of notices with respect to changes in insurance covering the
Aircraft, notice shall also be provided to the Treasurer of Openwave Systems
Inc. at the same address and facsimile number.
 
If to Owner:
    
Kennedy Aviation LLC
      
690 Loyola Drive
      
Los Altos, CA 94124
      
Facsimile: 650 480 8100

 
20.    NO ASSIGNMENT.    Neither this Agreement nor any party’s interest herein
shall be assignable to any other party whatsoever. This Agreement shall inure to
the benefit of and be binding upon the parties hereto, their heirs,
representatives and successors.
 
21.    TRUTH IN LEASING STATEMENT
 
OWNER HAS REVIEWED THE AIRCRAFT’S MAINTENANCE RECORDS AND OPERATION LOGS AND HAS
FOUND THAT DURING THE PERIOD BETWEEN



6



--------------------------------------------------------------------------------

THE MANUFACTURE OF THE AIRCRAFT AND THE DATE OF THIS AGREEMENT THE AIRCRAFT HAS
BEEN MAINTAINED AND INSPECTED IN ACCORDANCE WITH FAR PART 91. OWNER CERTIFIES
THAT:
 
THE AIRCRAFT WILL BE MAINTAINED AND INSPECTED UNDER FAR PART 91 FOR OPERATIONS
TO BE CONDUCTED UNDER THIS AGREEMENT.
 
OWNER AND LESSEE CERTIFY THAT OWNER AND NOT LESSEE IS RESPONSIBLE FOR
OPERATIONAL CONTROL OF THE AIRCRAFT UNDER THIS AGREEMENT THROUGHOUT THE TERM
HEREOF. OWNER FURTHER CERTIFIES THAT OWNER UNDERSTANDS ITS RESPONSIBILITY FOR
COMPLIANCE WITH APPLICABLE FEDERAL AVIATION REGULATIONS AND COVENANTS THAT IT
SHALL COMPLY WITH SUCH REGULATIONS.
 
LESSEE AND OWNER UNDERSTAND THAT AN EXPLANATION OF FACTORS BEARING ON
OPERATIONAL CONTROL AND PERTINENT FEDERAL AVIATION REGULATIONS CAN BE OBTAINED
FROM THE NEAREST FAA FLIGHT STANDARDS DISTRICT OFFICE.
 
THE “INSTRUCTIONS FOR COMPLIANCE WITH TRUTH IN LEASING REQUIREMENTS” ATTACHED
HERETO ARE INCORPORATED HEREIN BY REFERENCE.
 
IN WITNESS WHEREOF, the parties have executed this Time-Sharing Agreement.
 
LESSEE:
 
OPENWAVE SYSTEMS INC.,
a Delaware corporation,
 
By:
 
                                                                              
                                      
         
                                                                              
                                      
   
Alan Black
Chief Financial Officer
Senior Vice President, Corporate Affairs
         
Date and Time of Execution

 
OWNER:
 
Kennedy Aviation LLC,
a                                                                              
                                           ,
           

By:
 
                                                                              
                                      
         
                                                                              
                                      
Name:                                    
                                                                           
Title:                                    
                                                                             
         
Date and Time of Execution



7



--------------------------------------------------------------------------------

 
INSTRUCTIONS FOR COMPLIANCE WITH “TRUTH IN LEASING”
REQUIREMENTS
 
1.    Mail a copy of the lease to the following address via certified mail,
return receipt requested, immediately upon execution of the lease (14 C.F.R.
91.23 requires that the copy be sent within twenty-four hours after it is
signed):
 
Federal Aviation Administration
Aircraft Registration Branch
ATTN: Technical Section
P. O. Box 25724
Oklahoma City, Oklahoma 73125
 
2.    Telephone the nearest Flight Standards District Office at least
forty-eight hours prior to the first flight under this lease.
 
3.    Carry a copy of the lease in the aircraft at all times.



8